Citation Nr: 0704932	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  00-06 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability to 
the left knee resulting from treatment received at a 
Department of Veterans Affairs (VA) medical facility in 1996. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 
INTRODUCTION

The veteran had active service from September 1965 through 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In October 2002, the issue before the Board was whether new 
and material had been received sufficient to reopen the 
veteran's service connection claim for PTSD.  In that 
decision, the Board reopened the veteran's service connection 
claim for PTSD.  The Board remanded the service connection 
claim for PTSD, along with the claim for entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151, for more development in July 2003.  The veteran 
testified before the RO at a hearing in July 2000.  The 
veteran also testified at a videoconference hearing in July 
2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  According to his testimony dated in July 2002, the 
veteran claimed the following stressors caused him to have 
PTSD:  being drafted into active service; participating in 
basic training and; anticipation of serving in Vietnam.  He 
also claimed that he was subjected to "red alerts" while 
stationed in Germany.  These claimed stressors have either 
been corroborated by other evidence or are credible on their 
face.  No other claimed stressor has been corroborated or is 
specific enough to be corroborated.  A March 2001 report from 
a clinical social worker indicated that the veteran met the 
diagnostic criteria for PTSD and that his PTSD was due to the 
above three stressors.   

The Board finds that a VA examination is necessary to 
determine whether the veteran currently has PTSD and whether 
his PTSD is related to these three claimed stressors.  
38 C.F.R. § 3.159.

In addition, the veteran asserts that he is entitled to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability to the left knee resulting 
from treatment received at a VA medical facility in 1996.  
The claims folder shows the development of a left knee 
infection subsequent to an arthroscopy performed at a VA 
facility in December 1996.  According to the testimony of Dr. 
Vanda Davidson dated December 2001, the veteran's preexisting 
left knee problems were aggravated as a result of the 
December 1996 left knee surgery.  The Board finds that a VA 
examination is necessary to determine whether the veteran has 
additional left knee disability as a result of the December 
1996 left knee surgery.  Id.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran is to be afforded a VA 
psychiatric examination to determine any 
currently diagnosed psychiatric 
disabilities, to include PTSD.  The 
physician must be instructed that only the 
events of being drafted, participating in 
basic training, anticipation of serving in 
Vietnam, and being subject to "red 
alerts" while stationed in Germany, may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a service-related stressor.  
The claims folder must be made available 
to and reviewed by the physician.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether any of 
the four stressors claimed by the veteran 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others, and 
whether the veteran's response involved 
intense fear, helplessness, or horror 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the claimed stressors noted 
above.

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation should be accomplished.  

2.	The veteran should be afforded a VA 
orthopedic 
examination to determine the extent and 
severity of current left knee disability.  
The claims folder must be made available 
to and reviewed by the physician.  The 
physician should specifically review VA 
surgical and hospital records from 
November 1996 through January 1997, and 
the treatment reports and deposition of 
Dr. Vanda Davidson.

The physician is asked to opine whether 
the veteran incurred an additional 
disability or permanent aggravation to the 
left knee as a result of the medical or 
surgical treatment performed by VA in 
December 1996 and January 1997.  

If additional disability or permanent 
aggravation is shown, the physician should 
specifically comment on whether such 
resulted from carelessness, negligence, 
lack of proper skill, error of judgment, 
similar instance of fault, or was the 
result of an event not reasonably 
foreseeable by VA medical professionals in 
performing the medical care and surgery.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


